Citation Nr: 1823750	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.  

2.  Entitlement to service connection for Barrett's esophagus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1985 and from July 1985 to June 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the appeal is currently with the Roanoke, Virginia RO.

The Veteran testified in a videoconference Board hearing in July 2016 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.  

Based on the medical evidence of record, the claim for service connection for bipolar disorder, claimed as PTSD, has been recharacterized into a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran seeks service connection for an acquired psychiatric disorder and Barret's esophagus.  Having reviewed the record, the Board finds that remand is warranted.  

The record indicates that there may be outstanding medical records.  During the July 2016 hearing, the Veteran testified that he received treatment for his claimed disabilities at VA facilities in Hampton, Virginia and Elizabeth City, North Carolina.  Accordingly, an attempt should be made to obtain these records.  The Veteran should also be afforded the opportunity to identify any private medical records relevant to his claims, to include any records that may still be in existence at the Good Samaritan Hospital in Cincinnati, Ohio.  

Additionally, recently associated private medical records indicate that the Veteran may have additional psychiatric diagnoses, to include PTSD and schizoaffective disorder.  Further, the July 2016 private medical records contain a notation that PTSD was service related due to attack by shipmates on a ship.  As the November 2013 VA examination predates these records and addressed only the diagnosis of bipolar disorder, remand is warranted for a new VA examination.  The examiner should clarify the Veteran's psychiatric diagnoses and provide an opinion on the nature and etiology of any diagnosed psychiatric disorder.  For examination purposes only, the examiner should presume that the Veteran's claimed in-service event of an attack by shipmates is true.  

Finally, the Veteran testified during the July 2016 hearing that he experienced symptoms of Barrett's esophagus in service, to include an episode in Sri Lanka.  Of note, a January 1983 service treatment record documents the Veteran's report of low colon tolerance to irritants in Sri Lanka.  The Veteran also testified that though he did not receive documented medical treatment in service, he nonetheless received treatment from his co-workers.  In light of this, the Board finds that remand is warranted.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed Barrett's esophagus.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record outstanding VA treatment records relating to the claims, to include records from Hampton, Virginia and Elizabeth City, North Carolina.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as relating to the claims, to include any existing records from Good Samaritan Hospital in Cincinnati, Ohio.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

3.  After completion of directives 1 and 2, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed psychiatric disorder present during the appeal period, from October 2012.  If a diagnosis of PTSD is not found, the examiner must provide a rationale.

The examiner's attention is invited to the July 2016 private medical record noting diagnoses of PTSD and schizoaffective disorder and the November 2013 VA examination diagnosing bipolar disorder.  

b)  State whether an acquired psychiatric disorder (other than PTSD) clearly and unmistakably (obvious and manifest) preexisted service.  

The examiner is advised that the Veteran's reports that his disorder preexisted service are of no force and effect if other data do not establish that the disorder clearly and unmistakably preexisted service.  38 C.F.R. § 3.304(b)(3).

c)  If an acquired psychiatric disorder (other than PTSD) preexisted active service, state whether there was a permanent increase in disability during service.  

If the examiner finds that any increase in disability was not permanently worsened, but, rather was due to the natural progress of the preexisting disorder, the examiner should cite to clear and unmistakable (obvious and manifest) evidence supporting his or her opinion.

d)  If an acquired psychiatric disorder (other than PTSD) did not preexist service, state whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed acquired psychiatric disorder began in or is otherwise related to service.

e)  If a diagnosis of PTSD is found, state whether the claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent or more probability) related to service, to include the claimed military sexual trauma.

For purposes of the examination only, the examiner should accept as true the Veteran's statements that he was subjected to MST during a hazing attack by shipmates.

4.  After completion of directives 1 and 2, schedule the Veteran for an examination to determine the nature and etiology of his claimed Barrett's esophagus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed Barrett's esophagus present during the appeal period, from October 2012.  

b)  State whether Barrett's esophagus is at least as likely as not (50 percent or more probability) incurred in or otherwise related to service. 

The examiner's attention is invited to the July 2016 testimony that the Veteran experienced symptoms of Barrett's esophagus in service, to include an episode in Sri Lanka, and that he continued to experience symptoms after service; and a January 1983 service treatment record documenting the Veteran's report of always having had low colon tolerance to irritants and that he was in Sri Lanka.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If unable to offer the requested opinions without resort to speculation, the examiner should offer a rationale, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




